     Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PEREGRINE OIL & GAS, LP AND        *                        CIVIL ACTION NO. 4:20-cv-1270
PEREGRINE OIL & GAS II, LLC        *
                                   *
         Plaintiffs                *                        JUDGE:
                                   *
versus                             *
                                   *                        MAGISTRATE:
FIELDWOOD ENERGY LLC,              *
FIELDWOOD ENERGY OFFSHORE LLC, AND *
DYNAMIC OFFSHORE RESOURCES NS, LLC *
                                   *
         Defendants                *
*****************************

                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, come plaintiffs, Peregrine Oil & Gas,

LP (“Peregrine I”) and Peregrine Oil & Gas II, LLC (“Peregrine II”), who file this Complaint

against Fieldwood Energy LLC (“Fieldwood Energy”), Fieldwood Energy Offshore LLC

(“Fieldwood Offshore”), and Dynamic Offshore Resources NS, LLC (“Dynamic”). Peregrine I

and Peregrine II are collectively referred to herein as “Plaintiffs.” Fieldwood Energy, Fieldwood

Offshore, and Dynamic are collectively referred to herein as “Defendants.”

                                 NATURE OF CAUSE OF ACTION

       1.      This is a lawsuit for money damages arising from the Defendants’ breach of various

offshore operating agreements by, among other things, failing to pay their share of expenses

incurred by the Plaintiffs in connection with operations conducted on the Outer Continental Shelf,

Gulf of Mexico, offshore Texas and Louisiana.




                                                1
      Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 2 of 11



                                    JURISDICTION AND VENUE

         2.    This Court has subject matter jurisdiction over this action pursuant to the Outer

Continental Shelf Lands Act (“OCSLA”), 43 U.S.C. §§ 1331, et seq., particularly 43 U.S.C.

§1349(b)(1) in that this action relates to disputes regarding mineral production and operational

activities associated therewith on the Outer Continental Shelf (“OCS”).

         3.    Venue is proper in this district pursuant to 43 U.S.C. § 1349(b)(1), 28 U.S.C. §

1391(b)(1), and 28 U.S.C. § 1391(b)(2).

                                             PARTIES

         4.    Plaintiff, Peregrine Oil & Gas, LP, is a limited partnership organized and existing

under the laws of the state of Delaware with its principal place of business in Houston, Texas.

         5.    Plaintiff, Peregrine Oil & Gas II, LLC, is a limited liability company organized and

existing under the laws of the state of Delaware with its principal place of business in Houston,

Texas.

         6.    Defendant, Fieldwood Energy LLC, is a limited liability company organized and

existing under the laws of the state of Delaware with its principal place of business in Houston,

Texas.

         7.    Defendant, Fieldwood Energy Offshore LLC, is a limited liability company

organized and existing under the laws of the state of Delaware with its principal place of business

in Houston, Texas.

         8.    Defendant, Dynamic Offshore Resources NS, LLC, is a limited liability company

organized and existing under the laws of the state of Delaware with its principal place of business

in Houston, Texas.




                                                2
      Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 3 of 11



                                               FACTS

The West Delta Interests:

       9.      At all relevant times, Peregrine I and Dynamic jointly held certain record title

and/or operating rights interests in: (i) OCS Lease No. OCS-G 19839, covering Block 63 of the

West Delta Area of the OCS; (ii) OCS Lease No. OCS-G 25008, covering Block 64 of the West

Delta Area of the OCS; and (iii) OCS Lease No. 1083, covering Block 73 of the West Delta Area

of the OCS (collectively, the “West Delta Interests”).

       10.     Operations conducted on the West Delta Interests were at all relevant times subject

to that certain Offshore Operating Agreement dated effective February 28, 2005, originally entered

into by and between Peregrine I and Chroma Energy Inc., et al. (together with its amendments, the

“WD OOA”).

       11.     Peregrine I was an original party to the WD OOA and, at all relevant times, served

as the “Operator” under the WD OOA. Dynamic is a successor-in-interest to one of the original

parties to the WD OOA and, at all relevant times, has been a party and “Non-Operator” under the

agreement.

       12.     As Operator under the WD OOA, Peregrine I incurred certain operational expenses

with respect to the West Delta Interests and invoiced Dynamic, as Non-Operator under the WD

OOA, for its proportionate share of those expenses through monthly joint interest billing

statements (“JIBs”).

       13.     Under the express terms of the WD OOA, Dynamic was required to pay its

proportionate share of the JIBs within twenty (20) days. The WD OOA further provides that, if

payment is not made within that time, the unpaid balance will bear interest at the specified contract




                                                 3
        Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 4 of 11



rate plus attorney’s fees, court costs, and other costs in connection with the collection of the unpaid

amounts.

         14.   Despite written notice and demand by Peregrine I, and despite Dynamic’s

acknowledgment of certain amounts due and owing, Dynamic has failed to pay its share of the

JIBs.

         15.   Dynamic’s unpaid share of the JIBs owed under the WD OOA totals $214,176.06

for costs incurred by Peregrine I through the February 2020 billing period, exclusive of interest,

attorneys’ fees, and collection/court costs. Additional costs continue to accrue on a monthly basis.

The Galveston Area Interests:

         16.   At all relevant times, Peregrine I and Fieldwood Offshore jointly held certain record

title and/or operating rights interests in OCS Lease No. OCS-G 30654, covering Block A 155 of

the Galveston Area, South Addition, of the OCS (“Galveston Area Interests”).

         17.   Operations conducted on the Galveston Area Interests were at all relevant times

subject to that certain Offshore Operating Agreement dated effective January 1, 2008, originally

entered into by and between Peregrine I and Challenger Minerals Inc., et al. (“GA OOA”).

         18.   Peregrine I was an original party to the GA OOA and, at all relevant times, served

as the “Operator” under the GA OOA. Fieldwood Offshore is a successor-in-interest to one of the

original parties to the GA OOA and, at all relevant times, has been a party and “Non-Operator”

under the agreement.

         19.   As Operator under the GA OOA, Peregrine I incurred certain operational expenses

with respect to the Galveston Area Interests and invoiced Fieldwood Offshore, as Non-Operator

under the GA OOA, for its proportionate share of those expenses through monthly JIBs.




                                                  4
      Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 5 of 11



       20.       Under the express terms of the GA OOA, Fieldwood Offshore was required to pay

its proportionate share of the JIBs within twenty (20) days. The GA OOA further provides that, if

payment is not made within that time, the unpaid balance will bear interest at the specified contract

rate plus attorney’s fees, court costs, and other costs in connection with the collection of the unpaid

amounts.

       21.       Despite written notice and demand by Peregrine I, and despite Fieldwood

Offshore’s acknowledgment of certain amounts due and owing, Fieldwood Offshore has failed to

pay its share of the JIBs.

       22.       Fieldwood Offshore’s unpaid share of the JIBs owed under the GA OOA totals

$172,032.22 for costs incurred by Peregrine I through the February 2020 billing period, exclusive

of interest, attorneys’ fees, and collection/court costs. Additional costs continue to accrue on a

monthly basis.

       23.    In addition to the foregoing amounts, Fieldwood Offshore owes, and has

acknowledged it owes, $146,339.89 to Peregrine I relating to gas balancing obligations under the

GA OOA.

The High Island Interests:

       24.       At all relevant times, Peregrine I and Fieldwood Offshore jointly held certain record

title and/or operating rights interests in OCS Lease No. OCS-G 22268, covering Block A 268 of

the High Island Area, East Addition, South Extension, of the OCS (the “High Island Interests”).

       25.       Operations conducted on the High Island Interests were at all relevant times subject

to that certain Offshore Operating Agreement dated effective October 31, 2006, originally entered

into by and between Challenger Minerals Inc. and Peregrine I, et al. (“HI OOA”).




                                                   5
      Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 6 of 11



       26.       Peregrine I was an original party to the HI OOA and, at all relevant times, served

as the “Operator” under the HI OOA. Fieldwood Offshore is a successor-in-interest to one of the

original parties to the HI OOA and, at all relevant times, has been a party and “Non-Operator”

under the agreement.

       27.       As Operator under the HI OOA, Peregrine I incurred certain operational expenses

with respect to the High Island Interests and invoiced Fieldwood Offshore, as Non-Operator under

the HI OOA, for its proportionate share of those expenses through monthly JIBs.

       28.       Under the express terms of the HI OOA, Fieldwood Offshore was required to pay

its proportionate share of the JIBs within twenty (20) days. The HI OOA further provides that, if

payment is not made within that time, the unpaid balance will bear interest at the specified contract

rate plus attorney’s fees, court costs, and other costs in connection with the collection of the unpaid

amounts.

       29.       Despite written notice and demand by Peregrine I, and despite Fieldwood

Offshore’s acknowledgment of certain amounts due and owing, Fieldwood Offshore has failed to

pay its share of the JIBs.

       30.       Fieldwood Offshore’s unpaid share of the JIBs owed under the HI OOA totals

$77,051.30 for costs incurred by Peregrine I through the February 2020 billing period, exclusive

of interest, attorneys’ fees, and collection/court costs. Additional costs continue to accrue on a

monthly basis.




                                                  6
      Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 7 of 11



The North Padre Island Interests:

       31.     At all relevant times, Peregrine II and Fieldwood Energy jointly held certain record

title and/or operating rights interests in: (i) OCS Lease No. OCS-G 5953, covering Block 969 of

the North Padre Island Area of the OCS; and (ii) OCS Lease No. OCS-G 5954, covering Block

976 of the North Padre Island Area of the OCS (collectively, the “North Padre Island Interests”).

       32.     Operations conducted on the North Padre Island Interests were at all relevant times

subject to that certain Offshore Operating Agreement dated October 1, 1983, originally entered

into by and between Shell Offshore Inc. and Florida Exploration Company, et al. (“PN OOA”).

       33.     Peregrine II is a successor-in-interest to one of the original parties to PN OOA and,

at all relevant times, served as the “Operator” under the PN OOA. Fieldwood Energy is a

successor-in-interest to one of the original parties to the PN OOA and, at all relevant times, has

been a party and “Non-Operator” under the agreement.

       34.     As Operator under the PN OOA, Peregrine II incurred certain operational expenses

with respect to the North Padre Island Interests and invoiced Fieldwood Energy, as Non-Operator

under the PN OOA, for its proportionate share of those expenses through monthly JIBs.

       35.     Under the express terms of the PN OOA, Fieldwood Energy was required to pay its

proportionate share of the JIBs within fifteen (15) days. The PN OOA further provides that, if

payment is not made within that time, the unpaid balance will bear interest at the specified contract

rate plus attorney’s fees, court costs, and other costs in connection with the collection of the unpaid

amounts.

       36.     Despite written notice and demand by Peregrine II, and despite Fieldwood Energy’s

acknowledgment of certain amounts due and owing, Fieldwood Energy has failed to pay its share

of the JIBs.




                                                  7
           Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 8 of 11



            37.      Fieldwood Energy’s unpaid share of the JIBs owed under the PN OOA totals

$49,500.67 for costs incurred by Peregrine II through the February 2020 billing period, exclusive

of interest, attorneys’ fees, and collection/court costs. Additional costs continue to accrue on a

monthly basis.

                                            CAUSES OF ACTION

A.          Peregrine I

     i.           Breach of Contract by Dynamic:

            38.      The allegations contained in paragraphs 1-37 above are incorporated herein by

reference.

            39.      Under the express terms of the WD OOA, Dynamic agreed that it would pay its

proportionate share of costs incurred by Peregrine I in connection with the West Delta Interest as

reflected on the JIBs issued by Peregrine I to Dynamic.

            40.      Dynamic breached its obligations to Peregrine I by failing to pay its share of the

JIBs.

            41.      Dynamic owes Peregrine I the sum of $214,176.06 as a result of said breach in

addition to Dynamic’s proportionate of any future accruing invoices. Peregrine I is also entitled

to legal or contractual interest, late fees and penalties, any costs incurred in connection with the

collection of these unpaid amounts, and all reasonable attorneys’ fees provided by contract, law,

equity or otherwise.

     ii.          Breach of Contract by Fieldwood Offshore:

            42.      The allegations contained in paragraphs 1-37 above are incorporated herein by

reference.




                                                     8
          Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 9 of 11



           43.      Under the express terms of the GA OOA and the HI OOA, Fieldwood Offshore

agreed that it would pay its proportionate share of costs incurred by Peregrine I in connection with

the Galveston Area Interests and the High Island Interest as reflected on the JIBs issued by

Peregrine I to Fieldwood Offshore. Moreover, under the GA OOA, Fieldwood Offshore agreed to

fulfill certain gas balancing obligations required under the agreement.

           44.      Fieldwood Offshore breached its obligations to Peregrine I by failing to pay its

share of the JIBs and by failing to satisfy its gas balancing obligations owed under the GA OOA.

           45.      Fieldwood Offshore owes Peregrine I the sum of $395,423.41 as a result of said

breaches (comprised of $172,032.22 in unpaid JIBs under the GA OOA, $77,051.30 in unpaid

JIBs under the HI OOA, and $146,339.89 in gas balancing charges) in addition to Fieldwood

Offshore’s proportionate of any future accruing invoices. Peregrine I is also entitled to legal or

contractual interest, late fees and penalties, any costs incurred in connection with the collection of

these unpaid amounts, and all reasonable attorneys’ fees provided by contract, law, equity or

otherwise.

B.         Peregrine II

     i.          Breach of Contract by Fieldwood Energy:

           46.      The allegations contained in paragraphs 1-37 above are incorporated herein by

reference.

           47.      Under the express terms of the PN OOA, Fieldwood Energy agreed that it would

pay its proportionate share of costs incurred by Peregrine II in connection with the West Delta

Interests as reflected on the JIBs issued by Peregrine II to Fieldwood Energy.

           48.      Fieldwood Energy breached its obligations to Peregrine II by failing to pay its share

of the JIBs.




                                                      9
     Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 10 of 11



       49.     Fieldwood Energy owes Peregrine II the sum of $49,500.67 as a result of said

breach in addition to Fieldwood Energy’s proportionate of any future accruing invoices. Peregrine

II is also entitled to legal or contractual interest, late fees and penalties, any costs incurred in

connection with the collection of these unpaid amounts, and all reasonable attorneys’ fees provided

by contract, law, equity or otherwise.

                                         ATTORNEYS’ FEES

       50.     Plaintiffs are entitled to an award of attorney fees pursuant to express provisions of

the aforementioned offshore operating agreements, as well as under Texas and Louisiana law,

including, but not limited to, Tex. Civ. Prac. & Rem. Code Ann.§ 38.001(8) and La. R.S. 9:2781.

                                         PRAYER FOR RELIEF

       WHEREFORE, plaintiffs, Peregrine Oil & Gas, LP and Peregrine Oil & Gas II, LLC,

respectfully requests that this Court enter final judgment as follows:

       (i)     Money judgment in favor of Peregrine I and against Dynamic in the sum of

               $214,176.06 for costs due under the WD OOA as of the February 2020 billing

               period plus any additional amounts that become due and owing under the WD OOA

               through the date of judgment, together with legal and contractual interest, all costs

               incurred in connection with the collection of these unpaid amounts, and all

               attorneys’ fees as provided by contract and/or law;

       (ii)    Money judgment in favor of Peregrine I and against Fieldwood Offshore in the sum

               of $395,423.41 for costs due under the GA OOA and the HI OOA as of the

               February 2020 billing period (including Fieldwood Offshore’s gas balancing

               obligations) plus any additional amounts that become due and owing under the GA

               OOA and/or HI OOA through the date of judgment, together with legal and




                                                10
Case 4:20-cv-01270 Document 1 Filed on 04/09/20 in TXSD Page 11 of 11



         contractual interest, all costs incurred in connection with the collection of these

         unpaid amounts, and all attorneys’ fees as provided by contract and/or law;

 (iii)   Money judgment in favor of Peregrine II and against Fieldwood Energy in the sum

         of $49,500.67 for costs due under the PN OOA as of the February 2020 billing

         period plus any additional amounts that become due and owing under the PN OOA

         through the date of judgment, together with legal and contractual interest, all costs

         incurred in connection with the collection of these unpaid amounts, and all

         attorneys’ fees as provided by contract and/or law; and

 (iv)    All other equitable and general relief to which Plaintiffs may be entitled.

                                       Respectfully submitted,

                                       LOOPER GOODWINE P.C.

                                       By: /s/ Paul J. Goodwine
                                       Paul J. Goodwine (Attorney-in-Charge)
                                       LA Bar No. 23757; SDTX No. 437800
                                       Taylor P. Mouledoux
                                       LA Bar No. 31889; SDTX No. 1581156
                                       650 Poydras Street, Suite 2400
                                       New Orleans, Louisiana 70130
                                       Telephone: (504) 503-1500
                                       Telecopier: (504) 503-1501
                                       pgoodwine@loopergoodwine.com
                                       tmouledoux@loopergoodwine.com

                                       ATTORNEYS FOR PEREGRINE OIL & GAS, LP
                                       AND PEREGRINE OIL & GAS II, LLC




                                          11
